          Case 7:19-cv-08699-LMS Document 72 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ANTHONY DELLA MURA,

                               Plaintiff,

                - against –                                             19 CV 8699 (LMS)

    RICHARD THOMAS, et al.,                                                  ORDER

                               Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

        In light of the Court’s decision on City Defendants’ Motion to Disqualify Counsel, the

Court expects that replacement counsel will be in place within 30 days, and amends the briefing

schedule for motions to dismiss as follows: Moving brief(s) must be filed no later than June 29,

2020; opposing briefs must be filed no later than July 29, 2020; and, replies must be filed no later

than August 14, 2020. The Clerk of the Court is respectfully directed to terminate the pending

motions to dismiss at Docket Entry Nos. 69 and 70.



Dated: April 30, 2020
       White Plains, New York                 SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




1
 The parties (except for Defendant Marable who has not appeared in this action) consented to the
undersigned’s jurisdiction pursuant to 28 U.S.C. § 636(c) on March 30, 2020. ECF No. 68.
